DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in an interview with Mr. Patrick Moon on 04/14/2022.

3.	The application has been amended as follows:
In the claims:

1. (Currently Amended) A method comprising:
receiving at one or more switches contact information indicating a plurality of contacts available for pairing;
obtaining, by at least one computer processor communicatively coupled to and configured to operate in a contact center system, the contact information indicating the plurality of available contacts, wherein each of the plurality of available contacts is available for pairing to an agent of a plurality of agents using either a first pairing strategy or a second pairing strategy and further wherein the first pairing strategy is different from the second pairing strategy; 
determining, by the at least one computer processor, that a first agent of the plurality of agents is available for pairing;
after determining that the first agent is available for pairing, selecting, by the at least one computer processor, the first pairing strategy or the second pairing strategy for pairing the first agent to one of the plurality of available contacts based on a timing at which the first agent became available for pairing;
selecting, by the at least one computer processor, a first contact of the plurality of contacts using the selected pairing strategy, wherein the first contact was not assigned to either the first pairing strategy or the second pairing strategy prior to the timing; and
establishing, by the at least one computer processor, in a switch of the contact center system, a connection between the first contact and the first agent.

2. (Previously Presented) The method of claim 1, further comprising:
determining, by the at least one computer processor, that a second agent of the plurality of agents is available for pairing;
after determining that the second agent is available for pairing, selecting, by the at least one computer processor, the first pairing strategy or the second pairing strategy for pairing the second agent to one of the first plurality of contacts based on a timing at which the second agent became available for pairing;
selecting, by the at least one computer processor, a second contact of the plurality of contacts using the selected pairing strategy for pairing the second agent, wherein the second contact was not assigned to either the first pairing strategy or the second pairing strategy prior to the second agent becoming available; and
pairing, in a switch of the contact center system, the second contact to the second agent.

3. (Original) The method of claim 2, wherein the determining that the second agent of the plurality of agents is available for pairing occurs after the determining that the first agent of the plurality of agents is available for pairing.

4. (Previously Presented) The method of claim 2, wherein
selecting the first pairing strategy or the second pairing strategy for pairing the first agent to one of the first plurality of contacts based on the timing at which the first agent became available for pairing comprises selecting the first pairing strategy, and
selecting the first pairing strategy or the second pairing strategy for pairing the second agent to one of the first plurality of contacts based on the timing at which the second agent became available for pairing comprises selecting the second pairing strategy.

5. (Original) The method of claim 3, further comprising:
determining, by the at least one computer processor, a first performance measurement of the first pairing strategy based on an outcome of the pairing of the first contact and the first agent;
determining, by the at least one computer processor, a second performance measurement of the second pairing strategy based on an outcome of the pairing of the second contact and the second agent; and
outputting, by the at least one computer processor, data that enables a comparison of the first and second performance measurements.

6. (Original) The method of claim 1, wherein at least one of the first pairing strategy and the second pairing strategy is a behavioral pairing strategy.

7. (Previously Presented) The method of claim 1, wherein the selecting the first pairing strategy or the second pairing strategy for pairing the first agent to one of the first plurality of contacts based on the timing at which the first agent became available for pairing is independent of an agent utilization measurement of the contact center.

8. (Currently Amended) A system, the system comprising:
memory; and
processing circuitry coupled to the memory, wherein the system is configured to:
receive at one or more switches contact information indicating a plurality of contacts available for pairing;
obtain, by at least one computer processor communicatively coupled to and configured to operate in a contact center system, the contact information indicating the plurality of available contacts, wherein each of the plurality of available contacts is available for pairing to an agent of a plurality of agents using either a first pairing strategy or a second pairing strategy and further wherein the first pairing strategy is different from the second pairing strategy; 
determine, by the at least one computer processor, that a first agent of the plurality of agents is available for pairing;
after determining that the first agent is available for pairing, select, by the at least one computer processor, the first pairing strategy or the second pairing strategy for pairing the first agent to one of the plurality of available contacts based on a timing at which the first agent became available for pairing;
select, by the at least one computer processor, a first contact of the plurality of contacts using the selected pairing strategy, wherein the first contact was not assigned to either the first pairing strategy or the second pairing strategy prior to the timing; and
establish, by the at least one computer processor, in a switch of the contact center system, a connection between the first contact and the first agent.

9. (Previously Presented) The system of claim 8, the system is further configured to:
determine, by the at least one computer processor, that a second agent of the plurality of agents is available for pairing;
after determining that the second agent is available for pairing, select, by the at least one computer processor, the first pairing strategy or the second pairing strategy for pairing the second agent to one of the first plurality of contacts based on a timing at which the second agent became available for pairing;
select, by the at least one computer processor, a second contact of the plurality of contacts using the selected pairing strategy for pairing the second agent, wherein the second contact was not assigned to either the first pairing strategy or the second pairing strategy prior to the second agent becoming available; and
pair, in a switch of the contact center system, the second contact to the second agent.

10. (Original) The system of claim 9, wherein the determining that the second agent of the plurality of agents is available for pairing occurs after the determining that the first agent of the plurality of agents is available for pairing.

11. (Previously Presented) The system of claim 9, wherein
selecting the first pairing strategy or the second pairing strategy for pairing the first agent to one of the first plurality of contacts based on the timing at which the first agent became available for pairing comprises selecting the first pairing strategy, and
selecting the first pairing strategy or the second pairing strategy for pairing the second agent to one of the first plurality of contacts based on the timing at which the second agent became available for pairing comprises selecting the second pairing strategy.

12. (Original) The system of claim 10, wherein the system is further configured to:
determining, by the at least one computer processor, a first performance measurement of the first pairing strategy based on an outcome of the pairing of the first contact and the first agent;
determining, by the at least one computer processor, a second performance measurement of the second pairing strategy based on an outcome of the pairing of the second contact and the second agent; and
outputting, by the at least one computer processor, data that enables a comparison of the first and second performance measurements.

13. (Original) The system of claim 8, wherein at least one of the first pairing strategy and the second pairing strategy is a behavioral pairing strategy.

14. (Previously Presented) The system of claim 8, wherein the selecting the first pairing strategy or the second pairing strategy for pairing the first agent to one of the first plurality of contacts based on the timing at which the first agent became available for pairing is independent of an agent utilization measurement of the contact center.

15. (Currently Amended) A computer program product comprising a non-transitory computer readable medium storing instructions which when executed by processing circuitry of a system cause the system to:
receive at one or more switches contact information indicating a plurality of contacts available for pairing;
obtain, by at least one computer processor communicatively coupled to and configured to operate in a contact center system, the contact information indicating the plurality of available contacts, wherein each of the plurality of available contacts is available for pairing to an agent of a plurality of agents using either a first pairing strategy or a second pairing strategy and further wherein the first pairing strategy is different from the second pairing strategy; 
determine, by the at least one computer processor, that a first agent of the plurality of agents is available for pairing;
after determining that the first agent is available for pairing, select, by the at least one computer processor, the first pairing strategy or the second pairing strategy for pairing the first agent to one of the plurality of available contacts based on a timing at which the first agent became available for pairing;
select, by the at least one computer processor, a first contact of the plurality of contacts using the selected pairing strategy, wherein the first contact was not assigned to either the first pairing strategy or the second pairing strategy prior to the timing; and
establish, by the at least one computer processor, in a switch of the contact center system, a connection between the first contact and the first agent.

16. (Previously Presented) The computer program product of claim 15, wherein the instructions which when executed by the processing circuitry of the system cause the system to:
determine, by the at least one computer processor, that a second agent of the plurality of agents is available for pairing;
after determining that the second agent is available for pairing, select, by the at least one computer processor, the first pairing strategy or the second pairing strategy for pairing the second agent to one of the first plurality of contacts based on a timing at which the second agent became available for pairing;
select, by the at least one computer processor, a second contact of the plurality of contacts using the selected pairing strategy for pairing the second agent, wherein the second contact was not assigned to either the first pairing strategy or the second pairing strategy prior to the second agent becoming available; and
pair, in a switch of the contact center system, the second contact to the second agent.

17. (Original) The computer program product of claim 16, wherein the determining that the second agent of the plurality of agents is available for pairing occurs after the determining that the first agent of the plurality of agents is available for pairing.

18. (Previously Presented) The computer program product of claim 16, wherein
selecting the first pairing strategy or the second pairing strategy for pairing the first agent to one of the first plurality of contacts based on the timing at which the first agent became available for pairing comprises selecting the first pairing strategy, and
selecting the first pairing strategy or the second pairing strategy for pairing the second agent to one of the first plurality of contacts based on the timing at which the second agent became available for pairing comprises selecting the second pairing strategy.

19. (Original) The computer program product of claim 17, wherein the instructions which when executed by the processing circuitry of the system cause the system to:
determine, by the at least one computer processor, a first performance measurement of the first pairing strategy based on an outcome of the pairing of the first contact and the first agent;
determine, by the at least one computer processor, a second performance measurement of the second pairing strategy based on an outcome of the pairing of the second contact and the second agent; and
output, by the at least one computer processor, data that enables a comparison of the first and second performance measurements.

20. (Original) The computer program product of claim 15, wherein at least one of the first pairing strategy and the second pairing strategy is a behavioral pairing strategy.

21. (Previously Presented) The computer program product of claim 15, wherein the selecting the first pairing strategy or the second pairing strategy for pairing the first agent to one of the first plurality of contacts based on the timing at which the first agent became available for pairing is independent of an agent utilization measurement of the contact center.


/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652